NO. 07-01-00316--CV

                                 IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 SEPTEMBER 27, 2001
                           ______________________________

                                    RAYMOND BISHOP,

                                                       Appellant
                                              v.

                                    ROBERT VICKERS,

                                                Appellee
                           ______________________________

               FROM THE 151ST DISTRICT COURT OF HARRIS COUNTY;

                 NO. 98-56711; HON. CAROLINE E. BAKER, PRESIDING
                          ______________________________

               ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL


Before BOYD, C.J., QUINN and JOHNSON, JJ.

       Raymond Bishop, appellant, has moved to dismiss his appeal contending that he

 “has sustained new injuries for which he has additional or further remedies rather than

 appeal.” Without passing on the merits of the case, we grant the motion pursuant to Texas

 Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the

 appeal at appellant’s personal request, no motion for rehearing will be entertained, and our

 mandate will issue forthwith.



                                                     Brian Quinn
                                                        Justice
Do not publish.




                  2